As filed with the Securities and Exchange Commission on September 16, 2014 Registration No. 333– UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CYANOTECH CORPORATION (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 91-1206026 (I.R.S. Employer Identification No.) 73-4460 Queen Kaahumanu Highway, Suite 102, Kailua-Kona, Hawaii 96740 (808) 326-1353 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) CYANOTECH CORPORATION 2014 Independent Directors Stock Option and Restricted Stock Grant Plan (Full title of the plan) JOLE DEAL Vice President of Finance and Administration and Chief Financial Officer Cyanotech Corporation 73-4460 Queen Kaahumanu Highway, Suite 102, Kailua-Kona, Hawaii 96740 (808) 326-1353 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: H. GREGORY NASKY, ESQ. Goodsill Anderson Quinn & Stifel A Limited Liability Law Partnership LLP 999 Bishop Street, Suite 1600 Honolulu, Hawaii 96813 (808) 547-5600 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12-b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (do not check if a smaller reporting company Smaller reporting company ☒ CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered (1) Proposed maximum offering price per share (2) Proposed maximum aggregate offering price (2) Amount of registration fee Common Stock, $ 0 .02 par value per share $ $ The maximum number of securities purported to be registered by this registration statement is subject to adjustment in accordance with certain anti-dilution and other provisions of the Plan. Accordingly, pursuant to Rule 416 under the Securities Act of 1933, as amended, this Registration Statement includes an indeterminate number of additional shares which may be subject to grant or otherwise issuable after the operation of any such anti-dilution and other provisions. Pursuant to Rule 457(c) and Rule 457(h) under the Securities Act of 1933, as amended, solely for the purpose of calculating the registration fee, the maximum offering price per share and the maximum aggregate offering price have been determined on the basis of the average of the high and low prices of the Registrant’s Common Stock reported on the Nasdaq Capital Market on September 16, 2014. 2 PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS Item 1. Plan Information. Cyanotech Corporation (the “ Company ” or the “ Registrant ”) is filing this registration statement on Form S-8 (the “ Registration Statement ”) in order to register 350,000 shares of common stock, par value $0.02 per share (“ Common Stock ”), under its 2014 Independent Director Stock Option and Restricted Stock Grant Plan (the “ Plan ”). The document(s) containing the information specified in Part I of the Registration Statement will be sent or given, without charge, to participants in the Plan as specified by Rule 428(b)(1) promulgated by the Securities and Exchange Commission (the “ Commission ”) under the Securities Act of 1933, as amended (the “ Securities Act ”). Such documents are not required to be filed with the Commission and are not being filed with the Commission either as part of this Registration Statement or as prospectuses or prospectus supplements pursuant to Rule 424 of the Securities Act. Such documents are not being filed with the Commission, but constitute (along with the documents incorporated by reference in this Registration Statement pursuant to Item 3 of Part II hereof) a prospectus (the “ Prospectus ”) that meets the requirements of Section 10(a) of the Securities Act. Item 2. Registrant Information and Em ployee Plan Annual Information. On written or oral request, any of the documents incorporated by reference in Item 3 of Part II of this Registration Statement (which documents are incorporated by reference in the Section 10(a) Prospectus), and other documents required to be delivered to the participants in the Plan pursuant to Rule 428(b) promulgated by the Commission under the Securities Act or additional information about the Plan are available without charge by contacting: Cyanotech Corporation 73-4460 Queen Kaahumanu Highway, Suite 102
